     Case 3:21-cv-02450-WHO Document 16-29 Filed 05/19/21 Page 1 of 7




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2  yurykapgan@quinnemanuel.com
 3 Patrick Schmidt (Bar No. 274777)
    patrickschmidt@quinnemanuel.com
 4 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017
 5 Telephone:    (213) 443-3000
   Facsimile:    (213) 443-3100
 6

 7 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone:    (650) 801-5000
10 Facsimile:    (650) 801-5100

11 Attorneys for Plaintiff Wisk Aero LLC

12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO DIVISION
16

17 WISK AERO LLC,                              CASE NO. 3:21-cv-02450-WHO

18                Plaintiff,                   DECLARATION OF CARYN
19                                             NIGHTENGALE IN SUPPORT OF WISK
           vs.                                 AERO LLC’S MOTION FOR
20                                             PRELIMINARY INJUNCTION AND
     ARCHER AVIATION INC.,                     EXPEDITED DISCOVERY
21
                  Defendant.
22

23

24

25

26

27

28

                                                                 Case No. 3:21-cv-02450-WHO
                                                                  NIGHTENGALE DECLARATION
      Case 3:21-cv-02450-WHO Document 16-29 Filed 05/19/21 Page 2 of 7




 1          I, Caryn Nightengale, declare as follows:

 2          1.      I am the Chief Financial Officer (“CFO”) of Wisk Aero LLC (“Wisk”), a company

 3 that is developing commercial electric vertical takeoff and landing (“eVTOL”) aircraft. I am

 4 making this declaration of my own, personal, firsthand knowledge, and if called and sworn as a

 5 witness, I could and would testify competently to the facts averred to herein.

 6          2.      I understand that this declaration is being submitted in support of Wisk’s Motion

 7 for a Preliminary Injunction, which seeks a court order enjoining the defendant Archer Aviation

 8 Inc. (“Archer”). I have reviewed Wisk’s complaint against Archer, and I understand that Wisk has

 9 filed a lawsuit against Archer, alleging claims for both trade secret misappropriation and patent

10 infringement. I have personal, firsthand knowledge of the measures that Wisk takes to protect its

11 confidential information, and I understand that those measures are relevant to Wisk’s trade secret

12 misappropriation claim.

13                           Wisk’s Physical Information Security Measures
14          3.      Wisk employs a number of physical measures to maintain the security of its
15 confidential and proprietary intellectual property, including but not limited to the measures

16 described here.

17          4.      Wisk requires all employees to wear identification badges while present in Wisk’s
18 offices, or any of Wisk’s facilities. The doors to Wisk’s facilities are kept locked, and, in order to

19 enter, Wisk employees must either be admitted by a receptionist, or “tap” their badges against a

20 “reader” to unlock the doors. After normal business hours, when no receptionist is on duty, Wisk

21 employees cannot gain access without tapping their badge against a badge-reader.

22          5.      In addition to after hours access, employees must also tap their badges against

23 badge-readers in order to access the most sensitive areas of Wisk’s offices and facilities.

24 Moreover, not all Wisk employee badges will permit access to the most sensitive areas: if an

25 employee’s normal duties do not require access to sensitive areas, then that employee’s badge will

26 not permit access.

27

28

                                                        -2-                     Case No. 3:21-cv-02450-WHO
                                                                                 NIGHTENGALE DECLARATION
      Case 3:21-cv-02450-WHO Document 16-29 Filed 05/19/21 Page 3 of 7




 1          6.     As part of its standard “on boarding process,” Wisk requires new employees to sign

 2 a written acknowledgement of Wisk’s company policies, which include facilities and information

 3 security policies.

 4          7.     Visitors to Wisk’s offices or facilities are required to “sign in” upon arrival and are

 5 issued temporary badges that the visitors are required to wear for the duration of their stay. In

 6 addition to “signing in,” and wearing a temporary badge, visitors must also be escorted by one or

 7 more Wisk employees throughout their visit. Wisk has kept all of its visitor sign-in logs since at

 8 least June 29, 2019.

 9          8.     Unless they are already covered by a non-disclosure agreement--for example,

10 employees of a vendor that has an established relationship with Wisk--visitors must also sign a

11 non-disclosure agreement upon visiting Wisk’s offices, which agreement obligates visitors not to

12 reveal any Wisk confidential or proprietary information learned during their visit.

13          9.     Wisk employs closed-circuit cameras to monitor access to its offices and facilities.

14 Wisk keeps copies of the video recorded by the cameras for at least 90 days.

15                            Wisk’s Legal Information Security Measures
16          10.    In addition to physical information security measures, Wisk also employs a number
17 of legal measures to protect its confidential and proprietary intellectual property. Wisk’s legal

18 information security measures include at least the following:

19          11.    Prospective Wisk employees are subjected to a comprehensive background check

20 as part of the hiring process.

21          12.    Wisk employees are required to sign an Employee Invention Assignment and

22 Confidentiality Agreement. Consistent with this policy, former Wisk employee Jing Xue signed

23 the Employee Invention Assignment and Confidentiality Agreement on November 9, 2015. A true

24 and correct copy of Mr. Xue’s signed Employee Invention Assignment and Confidentiality

25 Agreement is attached hereto as Exhibit A.1

26
        1
27       As explained in Wisk’s Complaint against Archer, Wisk was originally named Levt, Inc.
   when it was founded in 2010, before being renamed Zee.Aero in 2011. Then, pursuant to a 2016
28 merger, Zee.Aero and the Kitty Hawk Corporation combined under the name “Kitty Hawk.” Wisk

                                                      -3-                        Case No. 3:21-cv-02450-WHO
                                                                                  NIGHTENGALE DECLARATION
      Case 3:21-cv-02450-WHO Document 16-29 Filed 05/19/21 Page 4 of 7




 1          13.     Wisk employees are also subject to the policies set forth in Wisk’s company

 2 policies. Prior to 2021, Wisk’s company policies were incorporated into an “employee

 3 handbook,” and, to ensure compliance with the policies in the employee handbook, Wisk required

 4 its employees to sign an acknowledgement that they have read and received the employee

 5 handbook. Consistent with that policy, former Wisk employee Jing Xue received the employee

 6 handbook on November 9, 2018, viewed the handbook on November 10, 2018, and signed the

 7 acknowledgement that same day. A true and correct copy of Mr. Xue’s employee handbook,

 8 complete with the signed acknowledgement page is attached hereto as Exhibit B. More recently,

 9 Wisk stopped compiling its policies into an employee handbook, and instead began posting its

10 policies directly to the “intranet” for each of the company’s relevant company departments.

11 Nonetheless, employees are still required to read and abide by Wisk’s company policies.

12          14.     Wisk has also created an employee “Code of Conduct'' that prohibits employees

13 from misusing, or improperly disclosing, Wisk’s confidential information. Wisk requires its

14 employees to sign a copy of the Employee Code of Conduct. Consistent with that requirement,

15 former Wisk employee Jing Xue signed a copy of Wisk’s Employee Code of Conduct on June 26,

16 2019. A true and correct copy of Mr. Xue’s signed Employee Code of Conduct is attached hereto

17 as Exhibit C.

18          15.     Wisk also maintains robust “off boarding” procedures, designed to ensure that

19 departing employees abide by their confidentiality obligations to Wisk. Wisk’s off-boarding

20 procedures include a formal exit interview, and also require the departing employee to sign a letter

21 acknowledging (i) that the former employee has returned all confidential Wisk property or data,

22 and (ii) that the employee will continue to abide by the confidentiality obligations set forth in the

23 Employee Invention Assignment and Confidentiality Agreement. Consistent with Wisk’s standard

24 off boarding procedures, on January 13, 2020, former Wisk employee Jing Xue signed a letter

25 purporting that he returned all company property and data in his possession and confirming his

26
   was then “spun off” in 2019 under the name Cora Aero LLC, before finally adopting the name
27 “Wisk Aero” in late 2019. Accordingly, the agreements and other documents referred to in this
   declaration may use the names Zee.Aero, Kitty Hawk, Cora, or Wisk; but in all cases the
28 agreements create an obligation between the former employee and Wisk.

                                                      -4-                       Case No. 3:21-cv-02450-WHO
                                                                                 NIGHTENGALE DECLARATION
      Case 3:21-cv-02450-WHO Document 16-29 Filed 05/19/21 Page 5 of 7




 1 post-employment obligations under the Employee Invention Assignment and Confidentiality

 2 Agreement. A true and correct copy of Mr. Xue’s signed off boarding letter is attached hereto as

 3 Exhibit D.

 4          16.    In addition to the exit interview and paperwork described above, Wisk’s off-

 5 boarding process also includes several steps taken to ensure that former employees cannot

 6 continue to access Wisk’s confidential information. Specifically, during the off-board process,

 7 Wisk deactivates the former employee’s badge, so that it can no longer be used to access Wisk’s

 8 facilities, and the former employee’s computer accounts are also deactivated, to ensure that the

 9 former employee can no longer log into Wisk’s systems. Wisk also deactivates—but does not

10 delete—email accounts used by former employees; meaning that Wisk preserves emails within

11 former employees’ accounts.

12          17.    Wisk also enters into non-disclosure agreements with any third parties who receive

13 Wisk’s confidential and proprietary information. For example, if Wisk works with an outside

14 manufacturer to build a custom aircraft component, Wisk will require the outside manufacturer to

15 enter into a non-disclosure agreement before Wisk transmits its plans or bills-of-materials for the

16 custom part.

17          18.    Additionally, while it has occurred only rarely, Wisk will report very serious

18 employee misconduct to the authorities. Specifically, when Wisk learned of Jing Xue’s file theft,

19 Wisk reported it to the Santa Clara County District Attorney on June 19, 2020.

20                         Wisk’s Electronic Information Security Measures
21          19.    In addition to the physical and legal information security measures described

22 above, Wisk also employs several electronic information security measures, including at least the

23 following:

24          20.    Wisk’s documents and information are maintained in a corporate Google Drive

25 repository. Google Drive is a cloud storage system that enables employees to access Wisk

26 documents over the internet using a Wisk-issued username and password. Historically, Wisk

27 required employee passwords to be at least eight characters long, use a mix of upper and lower

28 case letters, and use at least one number. More recently, Wisk has required employees to use

                                                     -5-                       Case No. 3:21-cv-02450-WHO
                                                                                NIGHTENGALE DECLARATION
      Case 3:21-cv-02450-WHO Document 16-29 Filed 05/19/21 Page 6 of 7




 1 passwords that are at least 12 characters long, include at least one number and one special

 2 character; Wisk employees must also now change their passwords every 180 days.

 3          21.    Wisk has also instituted certain information controls within its corporate Google

 4 Drive repository. Specifically, Wisk employees are each allowed to save their work to a private

 5 “My Drive” location that is not accessible by other employees, allowing additional protections for

 6 highly sensitive confidential information.

 7          22.    Employees may also access some of Wisk’s internal systems by logging into

 8 Wisk’s virtual private network (“VPN”) using a Wisk-issued log on ID and password.

 9 Additionally, Wisk’s network is protected by a commercial Juniper Networks firewall, which

10 Wisk keeps regularly updated.

11          23.    Wisk issues laptop computers to its employees, to be used for their Wisk-related

12 work. Wisk requires all employees to password-protect their Wisk-issued laptops. Additionally,

13 Wisk has used (and continues to use) encryption on Wisk-issued laptops that utilize removable

14 hard drives.

15          24.    When a new employee joins Wisk, they receive a Wisk-issued email account,

16 which is activated just prior to their start date. However, new employees are not given the

17 password for their Wisk email account until after they begin working at the company.

18          25.    Wisk currently employs three different backup programs to create, and preserve,

19 backup copies of its confidential information: Veeam,2 Backupify,3 and Code42.4 Prior to 2020,

20 Wisk used Code 42 to backup client-side data; but it is now required on all Wisk-issued primary

21 devices.

22

23

24

25      2
            https://www.veeam.com/
26      3
            https://www.backupify.com/
27
        4
            https://www.code42.com/
28

                                                     -6-                      Case No. 3:21-cv-02450-WHO
                                                                               NIGHTENGALE DECLARATION
      Case 3:21-cv-02450-WHO Document 16-29 Filed 05/19/21 Page 7 of 7




 1          I declare under penalty of perjury under the laws of the United States of America that the

 2 foregoing is true and correct.

 3

 4 DATED: May 18, 2021

 5
                                                   By /s/ Caryn Nightengale
 6
                                                     Caryn Nightengale
 7

 8

 9

10

11

12

13                                       Local Rule 5-1 Attestation
14          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
15
     document has been obtained from the other signatories to this document.
16
                                                     /s/ Yury Kapgan
17                                                 Yury Kapgan

18

19

20

21

22

23

24

25

26

27

28

                                                       -7-                       Case No. 3:21-cv-02450-WHO
                                                                                  NIGHTENGALE DECLARATION
